

Century Aluminum Company


Incentive Compensation Plan


(Amended and Restated Effective June 9, 2006)




PREAMBLE: This is an amendment and restatement of that Amended and Restated
Incentive Compensation Plan adopted November 28, 2001, to be effective June 9,
2006.




1.    NAME


The name of this Plan is the Incentive Compensation Plan (“Plan”) of Century
Aluminum Company and its Subsidiaries.


2.    PURPOSE


The purpose of the Plan is to motivate, through incentive awards paid in cash in
accordance with the provisions hereof, employees of the Company and its
Subsidiaries who occupy key executive positions and who have contributed, or can
contribute, to the growth and profits of the Company and its Subsidiaries.
Awards, if any, under this Plan will be based primarily on the Participant's
individual performance, although the Committee will consider the overall
performance of the Company in determining whether to make awards and the size of
awards it elects to make.


3.    DEFINITIONS



 
A.
“Board” shall mean the Board of Directors of the Company.




 
B.
“Committee” shall mean the Compensation Committee of the Board, two members or
more of whom shall be “outside directors” within the meaning of Internal Revenue
Section 162 (m).




 
C.
“Company” shall mean Century Aluminum Company.

 

 
D.
“Participant” shall mean any full-time or part-time salaried employee of the
Company or of a Subsidiary who is selected by the Committee to receive an award
under this Plan.




 
E.
“Subsidiary” shall mean any corporation the voting stock of which is owned 50%
or more, directly or indirectly, by the Company.

 
 

--------------------------------------------------------------------------------

 

4.    AWARDS



 
A.
For the calendar year 2006, and for each year thereafter during which the Plan
shall remain in effect, the Committee shall determine the following, in its
discretion, on or before December 15 of such year:



(i)  The total dollar amount of the awards for such year to be awarded to all
Participants, and


(ii)  The dollar amount of the award or the percentage of the total awards for
such year to be awarded to each Participant.



 
B.
Awards shall be paid in January of the year following the year in which such
award was made.



5.    DESIGNATION OF AWARDS TO PARTICIPANTS 


Awards shall be made to a Participant who contributes materially to the success
of the Company by his or her ability, ingenuity and industry in achieving such
goals as the Committee may determine from time-to-time. The amount, if any,
awarded to a Participant shall be within the full discretion of the Committee.
If an award is made, it shall be a percentage of a Participant’s base salary on
November 30 of the calendar year for which an award is made, or such earlier
date during such year as his or her employment may have terminated, provided
such termination was due to the death, disability, retirement or other reason
approved by the Committee. Suggested ranges are as follows:


Position
Suggested
Ranges
Chairman
35%
100%
CEO
35%
100%
COO
35%
100%
EVP
35%
100%
SVP
35%
100%
VP
35%
100%
Business Unit Head
10%
40%
Senior Operating Staff
10%
40%



An award shall be paid only to a Participant who is employed by, or is upon an
approved leave of absence from, the Company or a Subsidiary on the last business
day of the year for which an award is made, unless termination of employment
during such year was due to death, disability, retirement or other reason
approved by the Committee. If an award has been made to a Participant for any
year and the employment of such Participant by the Company or a Subsidiary has
been terminated prior to the last business day of such year other than by death,
disability, retirement or other reason approved by the Committee, no award shall
be payable to such Participant.
 
Page 2

--------------------------------------------------------------------------------

 

Awards made to Participants shall be paid in cash. Each cash award shall be paid
to a Participant, or in the event of the death of a Participant prior to the
payment thereof, to his or her beneficiary, or if no beneficiary has been
designated or if a beneficiary who has been designated dies prior to the receipt
of payment, to the personal representative of the Participant, no later than
March 31 of the year following the year for which such award is made.


6.    PARTICIPATION


An employee eligible to be a Participant hereunder shall participate in awards
only to the extent that the Committee may from time to time determine, and any
Participant who participates in one year may be excluded from participation in
any other year.


7.    TERM


The Plan shall continue until such time as it shall be terminated by action of
the Board; provided, however, that upon any termination of the Plan, awards
already made to Participants shall continue to be subject to the provisions of
the Plan.


8.    ADMINISTRATION 



 
A.
Full power and authority to amend, modify or terminate the Plan shall rest in
the Board.




 
B.
Full power and authority to construe, interpret and administer the Plan shall be
vested in the Committee. Any interpretation of the Plan by the Committee or any
administrative act by the Committee shall be final and binding on all
Participants.




 
C.
The members of the Committee may appoint from their number such committees with
such powers as they shall determine, may authorize one or more of their number
or any agent to execute or deliver any instrument or instruments in their
behalf, and may employ such counsel, agents and other services as they may
require in carrying out their duties.



9.    GOVERNING LAW


This Plan shall be governed by the laws of the State of Delaware. Adopted by the
Board of Directors on June 9, 2006.



    /s/ Craig A. Davis     Craig A. Davis             /s/ Robert R. Nielsen    
Robert R. Nielsen, Secretary    